DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 24-35, 39-46 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 24, Farrington (US 2008/0211304) teaches: 
a power supply (Fig. 1), comprising: a DC-DC converter (Fig. 1 bus converter 102) [0003]; an intermediate circuit with an intermediate circuit voltage [0003, 0026], the intermediate circuit being connected to a supply voltage via the DC-DC converter (Fig. 1 intermediate circuit 104 is connected to the supply voltage Vs 101 via the bus converter 102);
at least two output switching regulators connected to the intermediate circuit (Fig. 1 shows the multiplicity of the POL 105 ie. switch regulators connected to the intermediate circuit) [0025- 0026], each of said at least two output switching regulators supplying, on an output side,
a respective regulated output voltage (Fig. 1 shows the switching regulators POL 105 outputting regulated voltages VO1, VO2...Von) [0025-0026]; and
a control unit shared by a plurality of the at least two output switching regulators, the control unit only controlling the at least two output switching regulators (control circuitry 220 controls the bus converter 102 and thereby controls the output switching regulators POL 105) (Fig. 2 control circuitry 220) [0033, 0039]; and

However, Farrington fails to teach: 
Wherein the control unit controls the at least two output switching regulators dependent on said parameter to prevent an overload of the DC-DC converter; and 
Wherein the at least two output switching regulators are deactivated based on a prioritization in an event of imminent overloading of the DC-DC converter and depending on respective connected loads to ensure continuous supply to essential output switching regulators and the respective connected load. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836